Citation Nr: 1422443	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lung disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1968 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim of entitlement to service connection for emphysema.  In March 2013, the Veteran testified before the Board at a hearing held at the RO.


FINDINGS OF FACT

1.  The claim for service connection for a lung disability was previously denied in June 2003 and September 2003 rating decisions.  The Veteran did not appeal the decisions and they are therefore final.

2.  Evidence added to the record since the last final September 2003 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a lung disability.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied service connection for a lung disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1104 (2013). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a lung disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Notice for the Veteran's claim, including Kent notice, was provided in a letter dated in June 2009.  In August 2009, following such notice, a rating decision was issued which declined to reopen the previously denied claim for service connection for emphysema.  In November 2009, the Veteran requested that the RO reconsider that claim, and at the same time, filed a claim for service connection for chronic obstructive pulmonary disease (COPD).  In December 2009, the RO informed the Veteran that his request for reconsideration would not be acted upon unless he submitted new evidence in support of the claim, and at the same time provided the Veteran with notice as to the elements of service connection with respect to his claim for service connection for COPD.  That claim was denied in March 2010 and was properly appealed to the Board.  The Board finds, however, that the November 2009 statement by the Veteran was a valid and timely notice of disagreement to the decision to decline to reopen the claim for service connection for emphysema.  The Board has rephrased the issue as a "lung disability" because that disability was previously denied by the RO, and a request to reopen the claim was denied by the RO in August 2009 and March 2010, and has been properly appealed to the Board.  The claim encompasses the same disease process and the same contended etiology.  Therefore, the June 2009 notice conforms with the Kent requirements.
With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private medical records, and statements by the Veteran. The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  A VA examination or opinion has not been obtained in this case, however, because the Board finds that new and material evidence has not been submitted, the duty to assist to obtain a medical examination has not been triggered. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Analysis

The RO denied the Veteran's claim of entitlement to service connection for a lung disability in June 2003 and September 2003 rating decisions.  The Veteran did not appeal those rating decisions and thus the decisions are final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103.  

Although the RO determined in an August 2009 rating decision that new and material evidence sufficient to reopen the claim for a lung disability had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

By way of history, in a June 2003 rating decision, the claim for service connection for emphysema was denied. The RO stated that there was no presumption that emphysema was caused by herbicide exposure, the service treatment records did not reflect symptoms or diagnosis of emphysema, and there was no evidence of continuity of treatment for emphysema.  Thus, the claim was denied.  In September 2003, the RO declined to reopen the previously denied claim, stating that there was no evidence that the Veteran suffered from emphysema during active service and it was not a condition associated with herbicide exposure.

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in May 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, VA and private treatment records, and the Veteran's own statements, as described above.  Those records included a July 1981 VA Agent Orange examination wherein the Veteran denied having any disability that he linked with herbicide exposure, including any symptoms of a lung disability.  Those records also showed a post-service diagnosis of COPD and emphysema.

In support of his application to reopen the claim, the Veteran submitted VA and private treatment records that demonstrate an ongoing diagnosis of emphysema/COPD that began in around 1999.  The Board finds that this evidence is new only in the sense that it is dated after the most recent denial, however, it is not material because it demonstrates only an ongoing diagnosis a lung disability, variously diagnosed as emphysema/COPD/obstructive chronic bronchitis (the same diagnosis variously termed).  These records do not demonstrate a new diagnosis of a lung disability.  Although the Veteran contends that he suffers from bronchiectasis related to Agent Orange exposure, these new records spanning 2009 through 2012 do not evidence that diagnosis.  The only other new evidence of record is the Veteran's testimony at his March 2013 hearing before the Board, however at the hearing he stated facts as they were previously known - that his onset of symptoms began in the 1990s and that he believed they were related to his service in Vietnam.  These new statements do not substantiate any of the missing elements of service connection, namely evidence of symptoms in service, continuity since service, or a medial nexus relating the symptoms to service.  The Veteran's statements are mainly cumulative of those considered at the time of the last final decision on this issue. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to demonstrate symptoms of a lung disability in service, any indication of continuity of symptoms for over 20 years following service separation, or a medical nexus relating the current lung disability to service.  The newly submitted evidence of record, while showing ongoing treatment for the same lung disability, still fails to show any of the necessary elements as stated above.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There were three unproven elements, that of evidence of lung disease or symptoms in service, evidence of continuity since service, and a medical nexus between the current disability and service, and none of those elements were proved. 

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist. 

Therefore, although the Veteran has submitted new evidence that was not before the VA in September 2003, the new evidence is not material to the claim and does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  The new evidence does not show that the Veteran's lung disability was related to his service or to any incident therein, or that the Veteran had a lung disability in service, on separation, or in the two decades following service.  The new evidence does not provide a medical nexus relating the lung disability to service.  Therefore, the new evidence is not material and does not create a reasonable possibility of substantiating the claim.  Thus, the claim for service connection for a lung disability is not reopened and the benefits sought on appeal remain denied. 

ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for a lung disability is denied.


  
____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


